[southridgeequitypurchasev002.gif] [southridgeequitypurchasev002.gif]





[southridgeequitypurchasev004.gif] [southridgeequitypurchasev004.gif]





[southridgeequitypurchasev005.jpg] [southridgeequitypurchasev005.jpg]





[southridgeequitypurchasev007.gif] [southridgeequitypurchasev007.gif]





[southridgeequitypurchasev008.jpg] [southridgeequitypurchasev008.jpg]





[southridgeequitypurchasev009.jpg] [southridgeequitypurchasev009.jpg]





[southridgeequitypurchasev010.jpg] [southridgeequitypurchasev010.jpg]





[southridgeequitypurchasev011.jpg] [southridgeequitypurchasev011.jpg]





[southridgeequitypurchasev013.gif] [southridgeequitypurchasev013.gif]





[southridgeequitypurchasev014.jpg] [southridgeequitypurchasev014.jpg]





[southridgeequitypurchasev015.jpg] [southridgeequitypurchasev015.jpg]





[southridgeequitypurchasev016.jpg] [southridgeequitypurchasev016.jpg]





[southridgeequitypurchasev017.jpg] [southridgeequitypurchasev017.jpg]





[southridgeequitypurchasev018.jpg] [southridgeequitypurchasev018.jpg]





[southridgeequitypurchasev019.jpg] [southridgeequitypurchasev019.jpg]





[southridgeequitypurchasev020.jpg] [southridgeequitypurchasev020.jpg]





[southridgeequitypurchasev021.jpg] [southridgeequitypurchasev021.jpg]





[southridgeequitypurchasev022.jpg] [southridgeequitypurchasev022.jpg]





[southridgeequitypurchasev023.jpg] [southridgeequitypurchasev023.jpg]





[southridgeequitypurchasev025.gif] [southridgeequitypurchasev025.gif]





[southridgeequitypurchasev027.gif] [southridgeequitypurchasev027.gif]





[southridgeequitypurchasev028.jpg] [southridgeequitypurchasev028.jpg]





[southridgeequitypurchasev030.gif] [southridgeequitypurchasev030.gif]







